Citation Nr: 1731158	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  13-06 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to exposure to Agent Orange.

2.  Entitlement to service connection for a right leg disorder, claimed as shortness of the right lower extremity as compared with the left. 

3.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

4.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his son


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to April 1972 in the United States Army, with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In February 2014, the Veteran testified before the undersigned during a hearing at the RO.  A transcript of the hearing is included in the electronic claims file.  

In February 2015, the Board remanded the above-captioned claims for further development.

In October 2015, the Board denied the claims for service connection for a right leg disorder, acquired psychiatric disorder, and hearing loss.  The claim for hypertension was remanded for further development.  The Veteran appealed the Board's denials to the United States Court of Appeals for Veterans Claims (Court). 

In February 2017, the Court vacated the October 2015 Board decision on the claims for service connection for a right leg disorder, acquired psychiatric disorder, and hearing loss, and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).  As the Veteran did not appeal the Board's decision on claims for a heart disorder and kidney disorder, the Court dismissed those claims.

The issues of entitlement to service connection for a right leg disorder, acquired psychiatric disorder, and hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's hypertension is not attributable to service, including to his presumed herbicide agent exposure, was not caused or aggravated by his service-connected diabetes mellitus, and was not manifest within one year of separation from service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to show a service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In addition, service connection is warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).  

The law also provides that the Veteran who, during active military, naval or air service, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed during such service to certain herbicidal agents (e.g., Agent Orange) unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service.  If the Veteran was exposed to an herbicide agent during service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there was no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  Although military personnel records show the Veteran had Vietnam service during the Vietnam Era, hypertension is not a disorder presumed to be associated with herbicide agent exposure.  See 38 C.F.R. § 3.309(e).  As such, presumptive service connection based on herbicide agent exposure is not applicable to the claim.  However, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Under VA regulations, hypertension must be confirmed by readings taken two or more times on at least three different days.  The regulation also clarifies that the term "hypertension" means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm. 38 C.F.R. § 4.104 , Diagnostic Code (DC) 7101, Note (1) (2015).  

Additionally, in order for hypertension to be considered compensably disabling, the evidence must show that diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or there is a history of diastolic pressure predominantly 100 or more requiring continuous medication for control.  38 C.F.R. § 4.104, DC 7101.

The Veteran has current hypertension, documented on VA examination in November 2015.  He reports his hypertension is directly related to service, and/or to his service-connected diabetes mellitus.

Service treatment records (STRs) show that on entry into service, the Veteran's blood pressure was 118 systolic and 72 diastolic.  He did not report pertinent complaints on the accompanying Report of Medical History.  The STRs generated during the course of the Veteran's military service do not document any complaints, treatment, or diagnoses pertaining to hypertension.  On the April 1972 separation examination, blood pressure was 100 systolic and 80 diastolic, and hypertension was not documented.  

On VA examination in September 2011, the examiner noted that the onset of the Veteran's hypertension was in the year 2009.  A full workup was completed at the time, with no secondary cause identified.  As such, the diagnosis was "essential hypertension".  On review of the claims file and examination of the Veteran, the examiner opined that the Veteran's hypertension was unrelated to his diabetes mellitus as there was no end organ damage from the diabetes to cause the hypertension.  The examiner reiterated that the Veteran has essential hypertension. 

The Board notes that essential is defined as "idiopathic, said of a disease." Dorland's Illustrated Medical Dictionary at 649 (32nd ed. 2012).  Idiopathic is defined as "of unknown cause or spontaneous origin."  Id. at 912.  Essential hypertension is defined as "hypertension occurring without discoverable organic cause."  Id. at 896.

In February 2015, the Board remanded the claim, among others, in order to obtain records from the Social Security Administration.  In October 2015, the claim was again remanded in order to obtain a further medical opinion addressing direct service connection based on herbicide agent exposure.

In November 2015, the requested medical opinion was obtained.  In accordance with the remand directives, the examiner stated he had reviewed the NAS report titled, Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, in addition to pertinent records in the claims file.  The examiner opined it was less likely than not that the Veteran's hypertension was related to service because the onset of hypertension occurred long after his discharge and there was no indication of hypertension in service.  On the matter of secondary service connection, he concurred with the 2011 findings regarding diabetes mellitus and further added that the course of the Veteran's hypertension had been stable for years since 2009.  With regard to the Veteran's herbicide agent exposure, the examiner also provided a negative opinion.  He stated that the NAS study was an isolated study without confirmatory research.  The onset of hypertension so many years after discharge was evidence against Agent Orange causing the disorder from an exposure standpoint.  Further, for Agent Orange to cause hypertension, there would need to be proof of end organ damage that would have led to secondary hypertension, which was not the case.  Rather, the Veteran's onset of hypertension later in adult life was typical of essential hypertension.  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the preponderance of the evidence is against the claim.  The probative evidence does not show that the hypertension is related to the Veteran's active military service, or that a chronic disability was incurred in service.  While the Veteran received treatment for a variety of conditions in service, he did not seek treatment related to hypertension or his blood pressure.  Hypertension was not found within one year of separation from service; rather, the evidence reflects that the Veteran's hypertension was not shown until many years after service discharge.  The fact that he sought treatment for other conditions after service, but not hypertension, weighs against the credibility of any statements that his hypertension persisted since discharge.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); Caluza v. Brown, 7 Vet. App. 498 (1995).

The medical opinion evidence is also persuasive.  The September 2011 and November 2015 VA examiners addressed the contentions of direct service connection, but opined that the Veteran's hypertension was not related to military service, including his exposure to herbicide agents.  The examiners also addressed the matter of secondary service connection, but opined that the Veteran's hypertension was not caused by his diabetes mellitus given the lack of end organ damage, or aggravated by it given the stability of the condition since 2009.  The examiners based their conclusions on an examination of pertinent records in the claims file, including the post-service treatment records and diagnostic reports.  They reviewed and accepted the reported history and symptoms in rendering the opinions, and provided a rationale for the conclusions reached.

The only evidence to the contrary of the VA examination reports is the lay evidence.  The Board finds that the Veteran's and appellant's lay assertions are both admissible and believable.  Consequently, the Board will weigh the lay statements against the medical evidence.

The VA examiners were medical professionals who each reviewed the claims file and considered the reported history, including the lay assertions.  The examiners, in providing the requested medical opinions, used their expertise in reviewing the facts of this case and determined that the Veteran's hypertension was not related to service or his service-connected diabetes mellitus.  As the examiners explained the reasons for their conclusions based on an accurate characterization of the evidence, the opinions are entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In weighing the VA examiner's opinions against those of the Veteran, the Board finds that the credibility and probative value of the specific and reasoned statement of the trained medical professional outweighs that of the general lay assertions.

Additionally, presumptive service connection for hypertension as a "chronic disease" is not warranted as there is no probative evidence of hypertension from within one year of the Veteran's 1972 discharge.  As for a continuity of symptomatology between the disorder and service, hypertension was not noted during service, and characteristic manifestations of the disease processes were not identified.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).    

The Board has considered the applicability of the benefit of the doubt doctrine, but as the preponderance of the evidence is against the Veteran's claim for hypertension, that doctrine is not applicable to the claim

In reaching this decision, the Board considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative have raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Service connection for hypertension is denied.


REMAND

The claims for service connection for a right leg disorder, acquired psychiatric disorder, and hearing loss must be remanded for VA examinations as indicated in the Court's February 2017 Memorandum Decision.  Further, in June 2017 the Veteran requested that these claims be remanded to the RO for readjudication.

As for the right leg disorder, the Court initially found the Board had not properly considered the Veteran's lay statements.  The Court additionally found that the May 2015 VA examination report, upon which the Board relied, was inadequate.  The examiner had not responded to numerous inquiries posed by the Board in its underlying February 2015 remand, and had not first reviewed the Veteran's records from the Social Security Administration as directed by the Board.

As for the acquired psychiatric disorder, the Court found the Board did not adequately address the lay statements of the Veteran and his wife as to the onset of his symptoms.  Further, the Board relied on an inadequate August 2011 VA examination report in reaching its decision.  The examiner had not responded to inquires posed by VA in the examination request, and the report was both internally inconsistent and inconsistent with the examiner's prior September 2010 findings.  The report also contained conclusory and inadequately explained findings regarding PTSD. 

As for hearing loss, the Board relied on an inadequate August 2009 VA examination report.  The examiner did not explain whether hearing loss shown in service at 3000 Hz in the right ear was related to the Veteran's present hearing loss.  The examiner also had not addressed whether the Veteran's in-service noise exposure was related to the current hearing loss.

Accordingly, these claims are REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine the etiology of his right leg disorder(s).  (The instructions below are copied from the Board's February 2015 remand, with only minor additions,  so as to ensure compliance in light of the Court's Memorandum Decision.)

Make the claims file available to an appropriate physician for review.  Ensure that the Veteran's records from the Social Security Administration (SSA) are included in the file.  

The physician should consider the entire claims file and identify all current right leg disorders, to include those referable to unequal lower extremity length, including in the records from the SSA.  The examiner should then respond to all of the following inquiries:

(a) For each disorder of the right leg identified, state whether the disorder clearly and unmistakably (i.e. evidence that is undebatable) preexisted service.

(b) For any disorder which did clearly and unmistakably preexist service, state whether there is clear and unmistakable evidence that the disorder did not undergo an increase in the underlying pathology during active service. 

If the disorder did undergo an increase in the underlying pathology during active service, state whether the increase was due to the natural progress of the disease.

(c) For each disorder identified which did NOT clearly and unmistakably preexist service, state whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that the disorder had its onset in service, or is it otherwise related to service.

The examiner should provide a complete rationale for all conclusions. If the examiner determines that he or she is unable to provide any of the requested medical opinion without resorting to speculation, the examiner should indicate this in the report.

2.  Afford the Veteran a VA examination to determine the etiology of his acquired psychiatric disorder, including PTSD.  The claims folder/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.

All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.

(a.)  As discussed by the Court in the Memorandum Decision, the examiner must provide diagnoses of any and all psychiatric disorders and comment on how they are related to each other.  In so doing, the examiner must comment on how the Veteran's sleep complaints and memory complaints might be related to any and all diagnosed psychiatric disorders.

If there is disagreement with any prior psychiatric diagnosis, the examiner should explain why.  If it is a matter where the disability resolved, the examiner should explain the reason for such resolution.  The examiner should also attempt to identify the time at which the disorder resolved and render the below opinions as to the period during which the disorder was present.

(b.)  For each psychiatric disorder other than PTSD, the examiner must provide an opinion as to whether the disorder began during active service or is related to any incident of service.

(c.)  With respect to PTSD, the RO/AMC must provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events, and any stressors related to fear of hostile military or terrorist activity, may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  The examiner must then comment upon the link between the current symptomatology and any verified in-service stressor, including the fear of hostile military or terrorist activity.

3.  Afford the Veteran a VA examination to address the etiology of his hearing loss.  

The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hearing loss arose during service or is otherwise related to his military service, to include in-service noise exposure.  

In providing this opinion, the examiner whether the hearing loss at 3000 Hz that the Veteran experienced during service and his present hearing loss at 3000 Hz are related.

4.  Thereafter, readjudicate the claims, considering all evidence.  If the benefits sought remain denied, the Veteran and his representative should be provided a SSOC.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


